

116 HR 5772 IH: Veteran STEM Scholarship Enhancement Act
U.S. House of Representatives
2020-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5772IN THE HOUSE OF REPRESENTATIVESFebruary 6, 2020Mr. Barr introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to improve the Edith Nourse Rogers STEM Scholarship program.
	
 1.Short titleThis Act may be cited as the Veteran STEM Scholarship Enhancement Act. 2.Improvement of Edith Nourse Rogers STEM Scholarship program of Department of Veterans Affairs (a)PrioritySubsection (c) of section 3320 of title 38, United States Code, is amended by striking In selecting and all that follows through individuals: and inserting the following: If the Secretary determines that there are insufficient funds available in a fiscal year to provide additional benefits under this section to all eligible individuals, the Secretary may give priority to the following eligible individuals:.
 (b)Amounts not subject to certain limitationSubsection (d) of such section is amended by adding at the end the following new paragraph:  (4)Notwithstanding any other provision of this chapter or chapter 36 of this title, any additional benefits under this section may not be counted toward the aggregate period for which section 3695 of this title limits an individual's receipt of allowance or assistance..
			